Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3, 4, 7-9, 14, 16, 19, and 21-31 of R. Neufeld et al., US 16/520,706 (Jul. 24, 2019) are under examination and stand rejected.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-6 and 14-18 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by E. Scholz et al., US 5,139,955 (1992) (“Scholz”) are withdrawn in view of Applicant’s amendments and argument.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-13 and 19 under AIA  35 U.S.C. 103 as being unpatentable over E. Scholz et al., US 5,139,955 (1992) (“Scholz”) is withdrawn in view of Applicant’s amendments and argument.  

Rejection of claim 20 under AIA  35 U.S.C. 103 as being unpatentable over E. Scholz et al., US 5,139,955 (1992) (“Scholz”) in further view of S. Youn et al., US 2013/0171734 (2013) (“Youn”) is withdrawn in view of Applicant’s amendments.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 14, 16, 19, and 21-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Scholz et al., US 5,139,955 (1992) (“Scholz”) in further view of K. Muroi et al., US 4,351,744 (1982) (“Muroi”) and/or H. Matschiner et al., US 5,401,662 (1995) (“Matschiner”).  

The Prior Art

E. Scholz et al., US 5,139,955 (1992) (“Scholz”)

Scholz discloses a reagent for the coulometric determination of water by the Karl Fischer reaction composed of an alcoholic solvent or solvent mixture in which sulphur dioxide, imidazole and/or an imidazole derivative and/or diethanolamine and/or triethanolamine, one or more iodides and optionally one or more conducting salts are dissolved.

Scholz teaches that the imidazole derivative may be of the formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Scholz at col. 3, lines 15-20.  
1-ethylimidazole, 1-propylimidazole, 1-butylimidazole, 2 methylimidazole, 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 4-methylimidazole, 4-butylimidazole, 1,2-dimethylimidazole, 1,2,4-trimethylimidazole, 1 phenylimidazole, 2-phenylimidazole and benzimidazole.  Scholz at col. 3, lines 25-35.  

Scholz teaches that preferred iodides are hydroiodides of the reactive bases which are used in the reagent according to the invention, that is to say, for example, imidazole hydroiodide, 1-alkylimidazole hydroiodide, 2-alkylimidazole hydroiodide, diethanolamine hydroiodide or triethanol amine hydroiodide.  Scholz at col. 3, lines 50-55.  

In Example 2, Scholz teaches the following:

66 g of methylimidazole (0.8 mol) are dissolved in 900 ml of 2-chloroethanol. Then 26 g of sulphur dioxide (0.4 mol) are introduced while cooling. Subsequently 42 g of 2-methylimidazole hydroiodide (0.2 mol) and 98 g of 2-methylimidazole hydrobromide (0.6 mol) are added. The solution is made up to a total volume of 1 L with 2-chloroethanol and dehydrated by adding about 0.5g of iodine.

Scholz at col. 5, lines 20-30.  The Scholz Example 2 concentrations in moles per liter (total volume of 1000 mL) are sulfur dioxide = 0.4 mol/L; methylimidazole = 0.8 m/L; and 2-methylimidazole hydroiodide = 0.2 m/L.

Sholz further teaches the reagent is used for the coulometric determination of water in solid or liquid substances by the Karl Fischer reaction in a membrane-free cell.  Scholz at col. 4, lines 55-60.  This meets the instant claim limitation 1 of titrating the sample with the reagent.  That is, the very purpose for the Scholz Example 2 reagent is for titration to determine water content in a sample.  

First and most notably, neither Scholz Example 2 nor the disclosure of Scholz teach the use of either propylene carbonate or acetonitrile as instantly claimed.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, with respect to the above differences Scholz teaches that:

Examples of imidazole derivatives used according to the invention are 1-methylimidazole, 1-ethylimidazole, 1-propylimidazole, 1-butylimidazole, 2 methylimidazole, 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 4-methylimidazole, 4-butylimidazole, 1,2-dimethylimidazole, 1,2,4-trimethylimidazole, 1 phenylimidazole, 2-phenylimidazole and benzimidazole.

Scholz at col. 3, lines 27-35.  And Scholz further teaches that:

Preferably used are the hydroiodides of the reactive bases which are used in the reagent according to the invention, that is to say, for example, imidazole hydroiodide, 1-alkylimidazole hydroiodide, 2-alkylimidazole hydroiodide, diethanolamine hydroiodide or triethanol amine hydroiodide.

Scholz at col. 3, lines 50-55.  
1, 14, 16, 21-30, Scholz motivates one of ordinary skill in the art to modify the Scholz Example 2 reagent by replacing methyl imidazole with either of instantly claimed 1-ethylimidazole or 2-ethylimidazol and replacing methylimidazole hydroiodide with either of instantly claimed 1-ethylimidazole hydroiodide or 2-ethylimidazol hydroiodide, each replacement representing exchange with a functional equivalent.  

Respecting instant claims 7 and 31, Scholz teaches that “[o]ptionally they are employed mixed with one or more other additional organic solvents”.  Scholz at col. 2, lines 39-41.  Scholz specifically teaches the following claim 7 additional solvents: chloroform and dichloromethane.  Scholz at col. 2, line 59.  

With respect to instant claims 8 and 19, Scholz Example 2 teaches a molar ratio of the derivative of imidazole to the sulfur dioxide of 0.8 to 0.4 (i.e., exactly 2 to 1), which does not meet the instant claim 8 and 19 limitation of “greater than 2:1”.  Scholz however teaches that “[n]ormally 0.05 to 5 mol, preferably 0.1 to 2 mol, of sulphur dioxide are dissolved in a litre of the reagent according to the invention”.  Scholz at col. 3, lines 5-7.  And in Example 1, Scholz teaches a ratio of imidazole (1.5 mol) to sulfur dioxide (0.7), which is “greater to 2:1” as claimed in instant claims 8 and 19.  Scholz at col. 5, lines 10-20 (Example 1).  




The reagent according to the invention for the coulometric determination of water by the Karl Fischer reaction is composed of an alcoholic solvent or solvent mixture in which sulphur dioxide, imidazole and/or an imidazole derivative and/or diethanolamine and/or triethanolamine, one or more iodides and optionally one or more conducting salts are dissolved.

Scholz at col. 2, lines 3-12.  

In summary, Scholz teaches each and every limitation of instant claims 1, 3, 4, 7-9, 14, 16, 19, and 21-31, except that Scholz does not teach the use of either propylene carbonate or acetonitrile as required by all the pending claims.

K. Muroi et al., US 4,351,744 (1982) (“Muroi”)

Muroi teaches that with the use of an alkylene carbonate, a Karl-Fischer reagent of good stability can be prepared.  Muroi at col. 1, lines 20-25.  Muroi further teaches that “The Karl-Fischer reagent in accordance with this invention can be prepared according to any conventional procedure provided that the solvent is an alkylene carbonate”.  Muroi at col. 1, lines 50-55.  Muroi teaches that preferred carbonate is propylene carbonate.  Muroi at col. 2, lines 19-20.  

Muroi teaches that the Karl-Fischer reagent of this invention is stable for a long time without addition of any stabilizer.  Muroi at col. 2, lines 28-29.  Muroi still further teaches that the Karl-Fischer reagent containing an alkylene carbonate of this invention has various advantages for example, the lowering of the strength from the calculated level at the time of the preparation is small; it is stable for a long time; it can be readily prepared; during titration treatment, the reagent presents a brilliant yellow color, which changes to brown at the end of titration.  Muroi at col 2, lines 43-68.  

In summary, Muroi teaches that propylene carbonate is a suitable and advantageous solvent for use in Karl-Fischer titration reagents.  

H. Matschiner et al., US 5,401,662 (1995) (“Matschiner”)

Matschiner teaches that Karl Fischer titrations that have been carried out in alcoholic solution or, if other solutions are used, for example propylene carbonate, in the presence of the stoichiometric or a minimum amount of alcohol and the alcohol limits the applicability of the Karl Fischer titration, as it can interfere or cause side reactions.  Matschiner at col. 1, lines 18-25.  Matschiner teaches that a reagent according to the invention for the coulometric determination of water contains, in an aprotic solvent, a molar 1:1 adduct of sulphur dioxide to an amine having a pKa of more than 6 and an iodide.  Matschiner at col. 2, lines 30-35.  Matschiner teaches that the amine can be 1-ethylimidazole.  Matschiner at col. 2, line 41.  Matschiner teaches that suitable aprotic solvents for carrying out the method according to the invention and for preparing the reagents according to the invention include acetonitrile and propylene carbonate.  Matschiner at col. 2, lines 55-61.  In fact, Matschiner teaches that “[p]referred aprotic solvents are acetonitrile, propylene carbonate . . . or mixtures thereof”.  Matschiner at col. 3, lines 4-7.  

In summary, Matschiner teaches that acetonitrile or propylene carbonate or mixtures thereof are suitable solvents for use in Karl-Fischer titration reagents.  

I

nstant Claims 1-13 and 19 are Obvious over Scholz in Combination with Muroi and/or Matschiner

One of ordinary skill in the art is motivated with a reasonably likelihood of success to modify the Karl-Fischer reagent of Scholz Example 2 so as to arrive at the instantly claimed Karl-Fischer regent as follows.  As discussed above, with respect to claim 1, 3, 42, 14, 16, 21-30, the Scholz disclosure motivates one of ordinary skill in the art to modify the Scholz Example 2 reagent by replacing methyl imidazole with either of instantly claimed 1-ethylimidazole or 2-ethylimidazol and replacing methylimidazole hydroiodide with either of instantly claimed 1-ethylimidazole hydroiodide or 2-ethylimidazol hydroiodide, each replacement representing exchange with a functional equivalent.  One of ordinary skill in the art is motivated to select the art known equivalents; the selection of a known material based on its suitability for its intended use may support a prima facie obviousness determination.  MPEP § 2144.06; § 2144.07.  

One of ordinary skill in the art arrives at the invention of instant claims 1, 3, 4, 14, 16, 21-30 by replacing the 2-chloroethanol of Scholz Example 2 with acetonitrile, propylene carbonate . . . or mixtures thereof as taught by Matschiner.   That is, Matschiner teaches that acetonitrile, propylene carbonate . . . or mixtures are suitable solvents for Karl-Fischer reagents and have particular advantages over alcoholic solvents in that they minimize side reactions.  

One of ordinary skill in the art also arrives at the invention of instant claims 1, 3, 4, 14, and 16, by replacing the 2-chloroethanol of Scholz Example 2 with propylene carbonate as taught by Muroi.   That is, Muroi teaches that propylene carbonate is a suitable solvent for Karl-Fischer reagents and has particular advantages including good stability.  
and acetonitrile as per instant claims 21-30.  

Respecting instant claims 7 and 31, Scholz teaches that “[o]ptionally they are employed mixed with one or more other additional organic solvents”.  Scholz at col. 2, lines 39-41.  Scholz specifically teaches the following claim 7 additional solvents: chloroform and dichloromethane.  Scholz at col. 2, line 59.  As such, Scholz motivates one of ordinary skill in the art to further include either of chloroform or dichloromethane in the Scholz Example 2 reagent.  

With respect to instant claims 8 and 19, Scholz Example 2 teaches a molar ratio of the derivative of imidazole to the sulfur dioxide of 0.8 to 0.4 (i.e., exactly 2 to 1), which does not meet the instant claim 8 and 19 limitation of “greater than 2:1”.  Scholz however teaches that “[n]ormally 0.05 to 5 mol, preferably 0.1 to 2 mol, of sulphur dioxide are dissolved in a litre of the reagent according to the invention”.  Scholz at col. 3, lines 5-7.  And in Example 1, Scholz teaches a ratio of imidazole (1.5 mol) to sulfur dioxide (0.7), which is “greater to 2:1” as claimed in instant claims 8 and 19.  Scholz at col. 5, lines 10-20 (Example 1).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP § 2144.05.  The Scholz disclosure of exactly 2 to 1 (within measurement error and significant figures) is considered sufficiently close to the instant claim 8 and 19 recitation of “greater than 2:1” to meet the requirements of a prima facie case of obviousness; particularly in view of the above-discussed Scholz disclosure that “[n]ormally 0.05 to 5 mol, preferably 0.1 to 2 mol, of sulphur dioxide are dissolved in a litre of the reagent according to the invention” and the ratio of Schultz Example 1 which is slightly greater than 2:1.  .  




The reagent according to the invention for the coulometric determination of water by the Karl Fischer reaction is composed of an alcoholic solvent or solvent mixture in which sulphur dioxide, imidazole and/or an imidazole derivative and/or diethanolamine and/or triethanolamine, one or more iodides and optionally one or more conducting salts are dissolved.

Scholz at col. 2, lines 3-12.  As such, Scholz motivates one of ordinary skill in the art to further include diethanolamine in the Scholz Example 2 reagent. 

Applicant’s Argument of Unexpected Results

Applicant’s initial arguments are not applicable to the above new grounds for rejection as necessitated by amendment.  Previous rejections have been withdrawn in view of these arguments in view of the amendments.  Applicants argument of unexpected results is discussed below.  

Applicant states in the Reply, for the sake of argument, even if prima facie obviousness was established, the Examples of the instant invention, as claimed herein, evidence results that are superior to, and unexpected over, the art, as confirmed by the inventor upon filing. Applicant concludes that any prima facie obviousness would be overcome.

A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  However, the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  



Applicant argues that the specification discloses comparisons of the following Karl-Fischer reagents:

(1)	Examples (Ex.) 1-36 teach reagents comprising propylene carbonate, acetonitrile, 1-ethylimidazole, 1-ethylimidazole hydroiodide, and SO2, wherein the results are set forth in Table 1. 

(2) 	Examples (Ex.) 37-45 represent comparative examples wherein a first commercially available reagent is used (i.e., Hydranal-Coulomat AK). The results are set forth in Table 2. 

(3) 	Examples (Ex.) 38-56 represent comparative examples wherein a second commercially available reagent is used (i.e., Merck- CombiCoulomat frit). The results are set forth in Table 3. And the data from Tables 1-3 is summarized and set forth visually in Figure 1 along with lines showing approximate averages.

Applicant argues that the data set forth in Tables 1-3 and in Figure 1 shows that the Examples 1-36 produce extremely small start drifts as compared to the comparative examples and that this is due to the minimal side reactions that occur. Applicant further notes that the data shows that comparative Examples 37-45 also produce much larger start drifts as compared to the examples 1-36 and that this is due to the plentiful side reactions that occur. Applicant argues that these results show that common reagents cannot typically be used with traditionally difficult-to-titrate solutions that typically suffer from side-reactions thereby likely ruining or even stopping titration altogether.   Applicant further notes that the data shows that comparative Examples 46-56 produce much larger plentiful side reactions that occur. Applicant argues that for very accurate results, the start drift should be below 10 μg/min and that typically, titrating devices will not start the titration if the start drift is above 20 μg/min. Applicant concludes that the comparison shows that instantly claimed reagents are clearly superior to the art and unexpected.

Applicant’s argument of unexpected results is not persuasive for the following reasons.  First, Applicant has not met its burden of showing that the evidence relied upon demonstrates differences in results are in fact unexpected because Applicant has not disclosed (either in the specification or by way of other evidence, such as literature or Declaration) the chemical composition of either the Hydranal-Coulomat AK reagent or Merck- CombiCoulomat reagent.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  Because it is not clear what prior art has been compared by Applicant, no conclusion from the comparison can be drawn.  

Secondly, both Muroi and Matschiner teach that propylene carbonate and/or acetonitrile are advantageous at increasing stability and/or reducing side reactions in Karl-Fischer reagents.  Applicant states that the drift improvement is a result of minimizing side reactions, which would be one reason why one of ordinary skill in the art would seek to modify Scholz by using propylene carbonate and/or acetonitrile as taught by Muroi or Matschiner.  Applicant has not met its burden of demonstrating that the improvement of limiting side products/reactions is in fact unexpected and unobvious and of both statistical and practical significance based on the disclosure of Muroi and/or Matschiner.  MPEP § 716.02(b).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to instant claims 4 and 27, the Scholz Example 2 sulfur dioxide concentration of 0.4 m/L falls within the claimed range of about 0.2 to about 0.9, mols/liter; the Scholz concentration of imidazole derivative of 0.8 m/L is considered to meet the claim 4 limitation of “about 1 to about 1.8 mols/liter of the reagent” (the instant specification does not define the term “about”); and the concentration of the 2-methylmidazole hydroiodide of 0.2 m/L falls within the claimed range of about 0.15 to about 0.9, mols/liter.  As such, Schultz teaches each and every dependent limitation of instant claims 4 and 27 with respect to reagent concentration. 
        2 With respect to instant claims 4 and 27, the Scholz Example 2 sulfur dioxide concentration of 0.4 m/L falls within the claimed range of about 0.2 to about 0.9, mols/liter; the Scholz concentration of imidazole derivative of 0.8 m/L is considered to meet the claim 4 limitation of “about 1 to about 1.8 mols/liter of the reagent” (the instant specification does not define the term “about”); and the concentration of the 2-methylmidazole hydroiodide of 0.2 m/L falls within the claimed range of about 0.15 to about 0.9, mols/liter.  As such, Schultz teaches each and every dependent limitation of instant claims 4 and 27 with respect to reagent concentration.